DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim priority to the Provisional Application No. 62/900,691 filed on 09/16/2019.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/12/2021 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims drawn to a tissue basesheet product, classified in D21 H27/002, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2020 and 2/21/2021 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karthik Ramaratnam et al.; US 20170298574 A1 (Ramaratnam) in view of Non-Publication Literature entitled "Effect of Micro- and Nanofibrillated Cellulose on the Drying Shrinkage, Extensibility, and Strength of Fibre Networks", by Annika E. Ketola et al., (Ketola). 

Regarding claim 1, Ramaratnam discloses: A method of making a tissue basesheet (para [0002] discloses “The present invention is directed to tissue, and in particular to a multilayer tissue including wet end additives.”  And para [0006] discloses “An object of the present invention is to provide a tissue manufacturing method that uses through air drying…”) comprising: (a) forming a nascent web from an aqueous furnish of papermaking fiber (Fig. 4 para [0004], [0038-0042], [0049] and [0089].  Para [0004] discloses “a slurry of pulp mixture” that is basically the same as the aqueous furnish.). Fig. 4, Para [0049] discloses “…is a block diagram of a system for manufacturing tissue, generally designated by reference number 100, according to an exemplary embodiment of the present invention…”.  In addition, usage of Nano cellulose fibers (NCF), nano crystalline cellulose (NCC), and micro-fibrillated cellulose (MCF) taught on Para [0089] that discloses “According to an exemplary embodiment of the invention, the paper web on the converting lines may be treated with corona discharge before the embossing section. This treatment may be applied to the top ply and/or bottom ply. Nano cellulose fibers (NCF), nano crystalline cellulose (NCC), micro-fibrillated cellulose (MCF) and other shaped natural and synthetic fibers may be blown on to the paper web using a blower system immediately after corona treatment. This enables the nano-fibers to adsorb on to the paper web through electro-static interactions.); (c) drying the nascent web to provide the tissue basesheet (Fig. 4, element 112, Para [0049]). 

However, Ramaratnam does not expressly discloses: (b) applying an aqueous composition of nanofibrillar cellulose to a surface of the nascent web. 
In the same field of art, Ketola discloses: (b) applying an aqueous composition of nanofibrillar cellulose to a surface of the nascent web (Abstract, “In this work, paper was reinforced with fibrillated material… Results differed depending on the fibrillated material and how it was added to paper (wet-end addition or spray application). P. 5321, 2nd para.  “…Two different techniques for addition of CMF and oxidized-CNF were used: wet-end addition directly to the pulp suspension, and spray application onto wet sheets…”.  P. 5323, 1st para.  “…Handsheet preparation: the wet-end additions of CMF and oxidized-CNF:  Figure 1a shows the handset preparation scheme for the experimental series of wet end additions of CMF and oxidized-CNF.” P. 5323, 1st para.  “Restrained and unrestrained drying: The handsheets were dried…” P. 5329, 1st para.  “…However, notably higher retained amounts of oxidized-Ketola does not use the word “aqueous” for the pulp suspension, but it is well known in the art that water (aqueous) can be used as a solvent in the suspension, since water is non-reactive.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ramaratnam by spraying the nano-fibrillated material to the web at the wet end as taught by Ketola so as offer advantages such as high surface area used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Ketola disclosure, would also have been motivated to apply its teaching of applying the spraying of NFC after the wet web is formed on the formation wire for the benefit of the claimed invention.  

Regarding claim 2, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ketola further discloses:  wherein the aqueous composition of nanofibrillar cellulose is at a consistency of from 0.3% to 3% (P. 5323, 1st para. “…CMF or oxidized-CNF solutions were sprayed at 0.3% to 0.5% consistency.”). 

Regarding claim 3, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ketola further discloses:  wherein the aqueous composition of nanofibrillar cellulose is sprayed onto the nascent web (P. 5323, 1st para. “…then CMF or oxidized-CNF solutions were sprayed on the wet sheets…”). 

Regarding claim 4, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the nascent web is dried on a Yankee dryer (para [0052] 

Regarding claim 5, Ramaratnam in view of Ketola discloses all the limitations of its base claim 4.  Ramaratnam further discloses:  wherein the aqueous composition of nanofibrillar cellulose is applied to the Yankee side of the nascent web (para [0052] discloses “After the through air drying stage, the tissue of the present invention may be further dried in a second phase using a Yankee drying drum.” Examiner views that whether the aqueous composition is applied to the Yankee side of the web or the opposite side of the web is a matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to conduct an experiment to determine whether or not it has a positive impact on the material property of the tissue basesheet.).

Regarding claim 6, Ramaratnam in view of Ketola discloses all the limitations of its base claim 4.  Ramaratnam further discloses:  wherein the aqueous composition of nanofibrillar cellulose is applied to the air side of the nascent web (para [0052] discloses “After the through air drying stage, the tissue of the present invention may be further dried in a second phase using a Yankee drying drum.” Again, Examiner views that whether the aqueous composition is applied to the air side of the nascent web or not is a matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to conduct an experiment to determine whether or not it has a positive impact on the material property of the tissue basesheet.).

Regarding claim 7, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the nascent web has from 15 g/m2 to 30 g/m2 papermaking fiber (para [0063] “…In an exemplary embodiment, the tissue of the present invention also has a basis weight for each ply of less than 22 grams per square meter. Similarly in para [0064] and [0076]).

Regarding claim 8, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ketola further discloses:  wherein the nanofibrillar cellulose is applied to the nascent web at a coatweight of from 0.25 g/m2 to 3 g/m2 (P. 5323, 1st para. “…Oxidized-CNF was added in amounts to obtain papers with 3%, 5%, and 7% CNF content.”  It is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to adjust the amount of coatweight so as to achieve a specific property for the tissue basesheet. ).

Regarding claim 9, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ketola further discloses:  wherein the nanofibrillar cellulose is composed of cellulose nanofibers having a width of from 4 nanometers to 25 nanometers and a length of from 1000 nanometers to 3500 nanometers (P. 5328, 1st para.  “...Rough estimation of dimensions showed values of 15 nm to 30 nm for CNF and 15 nm to 105 nm for CMF.” Again, it is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to adjust the dimension of cellulose nanofibers so as to achieve a specific property for the tissue basesheet.  In particular, the Abstract in Ketola discloses “…Spray application of oxidized-CNF improved elongation by 33%, while wet-end applications increased only strength by 20 %.).  

Regarding claim 10, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ketola further discloses:  wherein the nanofibrillar cellulose exhibits a Characteristic Nanofiber Viscosity reduction at 1% consistency of 60% or more as shear is increased from 5 sec-1 to 500 sec-1 (P. 5326, 1st para. under Result and Discussion discloses “ The determined properties and viscosity .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nina MIIKKI et al., (US 20180281493 A1)
Isko KAJANTO et al., (US 20160122947 A1)
J E BRADBURY et al., (US 20180313038 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748